Title: To Thomas Jefferson from John Binns, 13 April 1804
From: Binns, John
To: Jefferson, Thomas


          
            Sir,
            Northumberland Pennsylvania April 13, 1804.
          
          The Governor of this State having done me the honour to authorise me to print, in the Republican Argus a newspaper printed by me in this town, all the laws of a public or general nature passed during the late session of the Pennsylvania Legislature: I presume to acquaint you with the fact and take the freedom respectfully to solicit the honour of your approbation to my printing the laws of Congress.
          It would be impertinent in me to say any thing of the Principles or Character of the Republican Argus, the approbation which it has received from the Executive of this State is its best eulogium and its best recommendation.
          With sentiments of the highest respect and admiration I Remain Sir, Your most obedient Servant
          
            John Binns.
          
         